Citation Nr: 0817232	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  04-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, her spouse, and M.K.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied service connection for PTSD.

The veteran, her spouse, and a friend (M.K.) provided 
testimony to the undersigned Veterans Law Judge at a hearing 
held at the RO in April 2001.  A copy of the transcript has 
been associated with the file and has been reviewed.

In July 2005, the Board denied the veteran's service 
connection claim for PTSD.  The veteran filed a timely appeal 
of that decision to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the VA Office of General Counsel and the veteran's 
representative filed a Joint Motion for Remand, received in 
April 2007, requesting that the Court vacate the Board's July 
2005 decision, and remand the issues for further development.  
In April 2007, the Court granted the motion and vacated the 
July 2005 decision.  Thus, the issue of entitlement to 
service connection for PTSD has been returned to the Board 
for proceedings consistent with the Joint Motion for Remand.


FINDINGS OF FACT

1.  The veteran has been diagnosed with multiple 
psychiatric/mental disabilities including, but not limited 
to, PTSD, depression, cognitive disorder, schizoaffective 
disorder, panic disorder, and obsessive compulsive 
personality disorder.

2.  The veteran did not engage in combat with the enemy and 
her claimed in-service stressors (that she was sexually 
assaulted on multiple occasions during her active military 
duty) are not corroborated by supporting evidence.



CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter dated in February 2001 letter that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The veteran was advised that VA 
would make reasonable efforts to help her get the evidence 
necessary to substantiate her claim for service connection, 
but that she must provide enough information so that VA could 
request any relevant records. The veteran was advised of the 
evidence received.  The veteran was also asked to identify 
any additional information or evidence that she wanted VA to 
try and obtain.  The RO also requested that the veteran send 
any evidence to VA that might be pertinent to the claim.  A 
form was attached to the letter, which was tailored to claim 
for service connection for PTSD resulting from personal 
assault.  This form asked the veteran to provide specific 
details of the purported assaults, advised her of the type(s) 
of evidence that she could submit to support her claim, and 
informed her that she could submit lay statements from fellow 
service members.  The February 2001 letter with its 
attachment provided the notice of all four elements that were 
discussed above.

The March 2002 rating decision, February 2004 Statement of 
the Case (SOC), and January 2005 Supplemental Statement of 
the Case (SSOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised her of 
the evidence necessary to substantiate her claim for service 
connection.  The February 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of her and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  Indeed, the 
February 2004 SOC informed the veteran that her claim for 
service connection for PTSD had been denied because the 
evidence she submitted to corroborate her stressors was 
insufficient.  The RO observed that the veteran's service 
medical and personnel records did not contain any evidence 
suggesting that a sexual assault occurred in service.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical, dependent medical, 
and personnel records are associated with the claims folder.  
Post-service VA and non-VA treatment records and reports have 
also been obtained including, but not limited to, Yuma 
Medical Center, Carson Medical Group, C. LeSueur, M.D., the 
Reno Vet Center, and the Reno VA Medical Center (VAMC).  
Statements/reports from L. Furbee, M.A., M.R. Freda, Ph.D., 
J. Eisele, L.C.S.W., M.W. Dunlap, M.D, and non-medical 
professionals (lay statements) were reviewed and considered.  
Records, reports, and administrative decisions from the 
Social Security Administration (SSA) are also of record.  The 
veteran was advised of the negative responses received from 
Balboa Naval Hospital, Camp Pendleton, and several non-VA 
health care providers.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  A VA examination was 
conducted in August 2001 for the purpose of determining the 
nature and etiology of the veteran's psychiatric problems.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant. The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The veteran is seeking service connection for PTSD, as a 
result of multiple sexual assaults that she asserts occurred 
while stationed at North Island.  She indicates that she was 
raped on four separate occasions and sodomized once.  She 
states that each attack involved different assailants.  The 
veteran asserts that the first rape occurred in February 1967 
in the workplace.  She says she was raped while on duty.  She 
indicates that she registered a complaint, and that her 
commander retaliated by issuing her a "Captain's Mast."  She 
says her charges against her assailant were never 
investigated by authorities.  She also states that she 
informed her fellow female service members about the attack, 
that she was told that attacks (rapes) were commonplace, and 
that she needed to get used to such things.  The veteran 
recalls that she was denied testing for sexually transmitted 
diseases (STD) at the base dispensary, and that she had to go 
to the San Diego Health Department for the test.  Further, 
out of concern of being raped again, she states that she 
tried to get issued birth control from the base dispensary 
but was denied.

The veteran maintains that the second rape occurred on or 
about May 1967.  She says the assault occurred while she was 
swimming at a nearby beach. She states that her assailant was 
a sailor.  She remembers returning to base in a tattered and 
torn swimming suit.  She states that she intended to report 
the incident but was dissuaded by her fellow female service 
members.  The veteran contends that she was also attacked and 
sodomized sometime in May 1967.  She says she did not report 
the incident because her assailant threatened to make her 
"disappear" if told anyone what had happened.  She added that 
her fellow female service members had told her that the same 
thing had happened to them.

With regard to the third and fourth assaults (rapes), the 
veteran claims that both attacks occurred within a 24-hour 
window in June 1967.  She states that the fourth attack was 
particularly violent and took place outside the enlisted 
club. She says this attack was witnessed by several 
individuals, including military police, but that everyone 
ignored her screams for help.  The veteran maintains that she 
went to the hospital after this attack and was treated for 
bruising around the pubic and vaginal area.  She also asserts 
that she became pregnant as a result of one of these rapes. 
She says she gave birth to the child of the rape in March 
1968, and that she gave that child up for adoption.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (under the criteria of DSM-IV); a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007).

Here, the medical evidence of record shows a current 
diagnosis of PTSD, which the veteran attributes to in-service 
sexual assaults.  (She also has other psychiatric diagnoses, 
including, but not limited to, depression, a cognitive 
disorder, schizoaffective disorder, panic disorder, and 
obsessive compulsive personality disorder).  

Statements dated in May 2000 and May 2002 were provided by 
the veteran's treating family therapist (L. Furbee).  Also, a 
May 2002 statement provided by a therapist at the Reno Vet 
Center reflects that the veteran receives active treatment 
for the symptoms of PTSD.  Both therapists report that the 
veteran's PTSD was the result of multiple sexual assaults 
(rapes) that occurred during her active service.

A May 2002 psychological report by M.R. Freda, Ph.D., 
includes a detailed history of the veteran's purported in-
service sexual assaults.  The history in the report 
essentially mirrors the statements and testimony submitted by 
the veteran.  In addition to conducting psychological 
testing, the examiner indicated that he had reviewed the 
veteran's claims folder and service medical records.  The 
diagnosis was PTSD.  The examiner stated that other 
psychiatric disabilities were portrayed including avoidant 
personality disorder with schizoid personality traits, major 
depression, and generalized anxiety disorder, but that her 
complaints most accurately reflected PTSD.  In that regard, 
the veteran's PTSD was felt to be the result of her in-
service stressors.

According to an August 2001 VA psychiatric examination 
report, the veteran provided a detailed history of multiple 
sexual assaults during her active service on North Island, 
which were relatively consistent with the stressors she 
described in her application for benefits and at her 2005 
personal hearing.  A mental status evaluation was performed.  
The assessment was that the veteran met the diagnostic 
criteria for PTSD.  She was also diagnosed as having a 
cognitive disorder, not otherwise specified.  In this regard, 
the examiner described the veteran's case as perplexing.  He 
said there were discrepancies (exaggerations of facts) 
between the veteran's verbal and written histories.  He said 
the veteran had a penchant for drama.  He felt that the 
veteran's liberal use of underlining and exclamation marks in 
her written statement were suggestive of some features of 
histrionic personality disorder.  One of the aspects of a 
histrionic personality disorder was the inadvertent acting 
out of roles, such as being the "victim" in relationships 
with others.  He said individuals with this personality style 
could be sexually provocative or seductive without realizing 
it.  Without some third party corroboration of the sexual 
assaults, the examiner stated that he was unable to separate 
the veteran's exaggerations from fact and to separate out her 
degree of involvement in the encounters.  He indicated that 
he was sensitive the unique nature of PTSD claims based on 
rape.  However, he felt that some evidence (a corroborative 
statement or contemporaneous medical records) was needed to 
link the veteran's PTSD diagnosis to her military service.

Also of record is a September 2003 statement by M.W. Dunlap, 
M.D.  According to such letter, Dr. Dunlap indicated that 
s/he had been the veteran's primary care physician for the 
four years prior.  It was noted that the veteran suffers from 
disabling PTSD.  Dr. Dunlap indicated that "despite the 
paucity of detail in her military records, her PTSD can 
easily be traced back to the time frame of her military 
service and is therefore most likely related to the assaults 
she sustained while in the military."

Given that the record contains medical evidence establishing 
a current diagnosis of PTSD, and there is medical evidence 
linking the diagnosis of PTSD to the alleged in-service 
sexual assaults, the outcome of the case therefore turns on 
the requirement of credible supporting evidence of a service 
stressors.

The Board notes that the veteran has not alleged, nor has the 
evidence shown, that she engaged in combat with the enemy.  
Thus, her assertions of service stressors are not sufficient 
to establish its occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).

During service, the veteran was treated with Miltown for 
nerves in April 1967.  A three-day supply of the medication 
was prescribed.  There are no records reflecting psychiatric 
treatment or counseling.  There are also records of a follow-
up evaluation.  In October 1967, the veteran was evaluated 
for complaints of having pubic lice ("crabs").  She said her 
boyfriend had accused her of having them.  There are no other 
records reflecting complaints or evaluations for sexually 
transmitted diseases.  A December 1967 treatment note 
indicates that the veteran reported having her last menstrual 
period in late June or early July.  Her uterus was distended 
and consistent with five months pregnancy.  She was 
discharged from service later that month.  On service 
discharge examination, the veteran's psychiatric condition 
was reported as normal.

As discussed above, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Several attempts have been 
made to corroborate the veteran's testimony, without success.  
Service medical records fail to show treatment for the 
residuals of any type of personal assault.  Nothing in the 
service medical records suggests that the veteran sought any 
type of psychiatric treatment or reflective medical care (STD 
or pregnancy testing) following the alleged assaults.  The 
veteran attempted to verify that she had undergone STD 
testing through the San Diego Department of Health while in 
service.  An April 2002 letter from the San Diego Health and 
Human Services Agency indicates that records were destroyed 
after 10 years of inactivity.  In this regard, the veteran 
was advised that there was no record of her having undergone 
STD testing in 1967.

Although the veteran stated that at least one of the sexual 
assaults was formally reported, there are no supporting 
documents from an investigation.  Service personnel records 
are absent any evidence of investigations involving any type 
of physical or sexual assault.  A Court Memorandum shows that 
the veteran was issued a CO's Mast in November 1966 for 
conduct prejudicial to good order and discipline within the 
naval service, which involved her failure to properly and 
adequately apply herself to her course instruction.  She was 
also issued a CO's Mast in December 1966 for being in an 
unauthorized area (male barracks).  Subsequent performance 
records show that the veteran received above average 
performance marks (all above 3.0) in September 1967, and that 
she was recommended for advancement in November 1967.  The 
veteran was discharged in January 1968 due to pregnancy.  The 
record of discharge notes that a commendation for good 
conduct was recommended.

Further, while the veteran has indicated that she discussed 
her rapes with fellow female service members, the Board notes 
that the veteran has failed to submit a corroborative 
statement from any of these individuals, which she was 
advised to submit.

Efforts to locate alternate corroborating evidence have not 
been successful.  In support of her appeal, the veteran 
submitted an April 2002 letter from the Maternity and 
Adoption Services of the Catholic Charities.  The program 
coordinator reported that available charts from St. Vincent's 
showed that the veteran was admitted to the facility in 
January 1968 and discharged in April 1968.  A certificate of 
birth shows that the veteran gave birth in March 1968.  The 
name of the father was not included on the certificate.  The 
statement from the Maternity and Adoption Services of the 
Catholic Charities has limited probative value.  The 
statement merely indicates that the veteran was admitted to 
their facility, presumably because the veteran was pregnant, 
unwed, and willing to give up the child for adoption.  None 
of those factors support the veteran's assertion that she was 
raped during her active service, and that the pregnancy was 
the result of that rape.  There are also no records of a 
hospital visit following the fourth rape, which the veteran 
maintains left her battered and bruised.

In addition to the fact that there is no corroborative 
evidence to support the claim that she was sexually assaulted 
in service, the Board questions the accuracy of the veteran's 
purported stressors.  The veteran has indicated on multiple 
occasions that she was not the only female on North Island 
that was sexually assaulted.  She states that sexual assaults 
were routine, and that the women stationed there accepted the 
assaults as a part of their assignment.  Such an assertion 
seems implausible.  It would appear more likely that some 
record of wide-spread rape at a single military installation 
would surface, if such action occurred.  The Board is 
likewise skeptical that a violent sexual assault (the fourth 
rape) could be witnessed by multiple individuals, including 
military police, without there being some record.  A police 
report should have been prepared as a result of the hospital 
visit.  The fact that the veteran was sexually assaulted four 
times by four different assailants in less than a year also 
seems incredible.  

Significantly, the examiners of the April 1999 SSA 
examination and August 2001 VA examination both indicate that 
the veteran has a propensity to exaggerate facts, and these 
examiners pointed to supporting evidence.  In this regard, 
the April 1999 SSA examiner noted that the veteran provided a 
history of having an IQ of 183 and graduating college in 
1964.  She told the examiner that she had been held hostage 
in October 1996.  She described herself as being a "hermit" 
her entire life.  She denied any psychiatric history prior to 
August 1998.  She made no reference to any type of sexual 
assault occurring during her active military service.  She 
endorsed multiple health and psychiatric problems, to include 
hallucinations.  Following multiple psychiatric tests, the 
veteran was diagnosed as having a cognitive disorder, not 
otherwise specified.  Although the examiner did not find the 
veteran to be malingering, he believed that the veteran was 
prone to exaggerate.  Reference was made to the veteran 
alleging that she graduated college in 1964, which would have 
meant that she was 18 years old at the time, and that she had 
an IQ of 183.  He also found it unusual at how lightly she 
regarded and seemed amused by her purported hallucinations.  
No findings were made with regard to PTSD.  The Board also 
finds it unusual that the veteran made no reference to her 
in-service sexual assaults when the SSA examined her.

As noted, the August 2001 examiner also indicated that the 
veteran was prone to exaggerate.  He described the veteran's 
case as perplexing.  He said there were discrepancies 
(exaggerations of facts) between the veteran's verbal and 
written histories.  He said the veteran had a penchant for 
drama.  He felt that the veteran's liberal use of underlining 
and exclamation marks in her written statement were 
suggestive of some features of histrionic personality 
disorder.  One of the aspects of a histrionic personality 
disorder was the inadvertent acting out of roles, such as 
being the "victim" in relationships with others.  He said 
individuals with this personality style could be sexually 
provocative or seductive without realizing it.  Without some 
third party corroboration of the sexual assaults, the 
examiner stated that he was unable to separate the veteran's 
exaggerations from fact and to separate out her degree of 
involvement in the encounters.  He indicated that he was 
sensitive of the unique nature of PTSD claims based on rape.  
However, he felt that some evidence (a corroborative 
statement or contemporaneous medical records) was needed to 
link the veteran's PTSD diagnosis to her military service.

Records from the SSA show that the veteran was awarded 
disability benefits for an organic mental disorder in June 
1999.  The medical evidence considered by the SSA includes 
records from VA and non-VA medical care providers, which were 
associated with the claims folder.  The records from the SSA 
also included the report of an April 1999 Social Security 
Disability Evaluation.  The veteran's SSA disability 
determination does not further the veteran's claim, as it is 
based on different standards, and does not corroborate the 
veteran's stressors.

Also, the Board finds that the lay statements of record do 
not corroborate the veteran's stressors.  The veteran 
submitted a July 2000 statement from her sister (M.F.).  
Therein, M.F. stated that she and the veteran shared a very 
close relationship.  She attested that the veteran was 
sexually assaulted on numerous occasions during her active 
service. She said the veteran became pregnant as a result of 
one of the rapes, that she was discharged from service due to 
the pregnancy, and that her family sent her away to a home 
for unwed mothers, where the child was eventually born and 
given up for adoption.  M.F. stated in May 2002 that she 
noticed a profound difference in the veteran's personality 
following her active service and the rapes that occurred at 
that time.  M.F. states "[w]hile I lived in Florida and 
Lorraine was stationed at North Island, California, she 
phoned home, collect, to tell me what had happened to her" 
and "[w]hen my sister separated in January 1968 she came 
back to Miami, Florida...[h]aving Lorraine home gave us ample 
opportunity to discuss the matter in depth."  M.F. stated 
that conversations about the assaults were conducted in 
proximity to when the rapes occurred, but the Board finds 
that such a statement is of limited probative value, given 
the questionable credibility of the veteran's story.  

The Board has also considered an April 2002 statement in 
which C.E. indicated that she had known the veteran and her 
family since 1971.  She recalled the veteran having 
"emotional" issues.  She said the veteran sought counseling 
after the birth of her second child. She stated that the 
veteran's initial treating psychiatrist was killed, and that 
the second therapist was sent to prison.  She said it was 
"some time later" that the veteran had confided in her that 
she had been raped while in service.  The Board notes that 
efforts to obtain records from those physicians have not been 
successful.  The Board also finds that the letter from C.E. 
has little probative value.  Although she reports knowing the 
veteran since 1971, she indicated that the veteran did not 
discuss the sexual assaults until "some time later."  In this 
regard, her statements about the assaults were based upon the 
history as given by the veteran and, thus, do not corroborate 
the occurrence of the stressor.

Turning to the question of whether behavior changes were 
present during service, the Board finds that there are no 
clear indications that the claimed in-service assaults 
negatively affected the veteran's military duties.  In fact, 
the contrary seems to be true.  As discussed above, the 
record shows that the veteran received above- average 
performance scores, only a few months after she claims she 
was raped twice in a 24-hour period and became pregnant as 
result of one of the rapes.  There is also an indication that 
the veteran would have received a promotion, if it were not 
for her being discharged due to pregnancy.  The Board notes 
that the two judicial punishments contained in the veteran's 
personnel file occurred several months 


before the first alleged assault.  As the punishments were 
handed down in November and December 1966 and the veteran 
reports that first assault occurred in February 1967, the 
Board finds little correlation between these events.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for PTSD and that, therefore, the provisions of § 5107(b) are 
not applicable.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


